Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-11, 15-17, 19-24 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “each system information group” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 15 and claim 55.
Claim 1 recites “each system information group of the system information group comprising at least one piece of system information” in lines 9-11. It is unclear as to whether there is a correlation between “at least one piece of system information” and “at least one piece of updated target system information” in line 12, or not. The same remark applies to claim 15 and 55.


	Regarding claim 8, a broad interpretation for “the at least one tag value group” in line 3 is --- one tag value group ---. Consequently, the limitation “the at least one tag value group comprises a plurality of tag value group” is rendered ambiguous. The same remark applies to claim 22. Further, a recitation of “the system information group” indicates a single group. As such, it renders the limitation, “the system information group comprises a plurality of system information groups” ambiguous. The same remark applies to claim 22.


Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 15 and 55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 11, 15, 21-22 and 55 are rejected under 35 U.S.C. 103 as being obvious over Amerga et al. (US 2009/0316603), hereinafter referred to as Amerga.
Regarding claim 1, Amerga discloses: (1) UE 420-fig.4 (corresponding to a terminal); (2) Node B 410-fig.4 (corresponding to a network side device); (3) the system information 430 can be composed of a set of blocks 432 (e.g., a MIB and a set of SIBs such as SIB1-SIB8 shown in figure 3), see 0038, 0058 (corresponding to system information group); (4) the UE 420 receives block-level value tag 434s, see 0059 (corresponding to acquiring, by the terminal, at least one piece of indication information sent by a network side device); (5) the respective block-level value tag is used to indicate whether the respective block 432 has changed (updated), see 0059 need to be processed, see 0060 (corresponding to determining, by the terminal, at least one piece of updated target system information in the system information group).
              Amerga, however, fails to disclose acquiring, by the terminal, the at least one piece of updated target system information.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism to acquire a certain updated system information that is in need to be processed into the system of Amerga.  The suggestion/motivation for doing so would have been to facilitate improved management of a system information modification in a wireless communication environment.
	Regarding claim 11, the UE 420-fig.4 receives value tag (one piece of indication information) sent by the Node B 410-fig.4, and determining the system information 
Regarding claim 15, a description has been made of a process for communicating updated system information from the terminal to the Node B in claim 1, and it should be noted that the process for communicating updated system information from the Node B to the terminal can be performed in a similar manner.
Regarding claim 21, the Node B 410-fig. 4 sends at least one tag value group 434s, and the at least one tag value 434 being one-to-one correspondence with respective blocks 1-N/fig.4; wherein tag value group, for example, tag 1- tag10 comprising at least one tag value, e.g., tag 1; and at least tag 1 being one-to-one correspondence with respective block 1(at least one piece of system information comprised in the corresponding system information group).
Regarding claim 22, the at least one tag value group, for example, tag1-tag10 comprising tag1, tag2,…tag10, and these tags being in correspondence with the plurality of system information groups, representing by block 1- block 10; wherein the Node B is able to send one tag value message such as tag1-tag10 which carries the plurality of tag value group such as tag1, tag2, …tag10, wherein the Node B is able to send these tag messages in one-to-one correspondence with the plurality of system information groups such as block 1, block2….block10.
Regarding claim 55, this claim has similar limitations as claim 1. Therefore, it is rejected under Amerga for the same reasons as set forth in the rejection of claim 1. The UE 120-fig.1 includes a processor 126; and a memory 128 as a computer readable 


                                  Allowable subject matter
9.	Claims 2-3, 5-6, 16-17, 19-20 and 23-24 would be allowable if claims 1, 15 and 55 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 10.	Claims 1, 7-8, 15 and 55 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
                                            Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465